Citation Nr: 1206705	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-39 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an eye condition.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a right knee condition, diagnosed as degenerative joint disease.

6.  Entitlement to service connection for a left knee condition, diagnosed as degenerative joint disease.  

7.  Entitlement to service connection for a bilateral hip condition, claimed as secondary to degenerative joint disease of the bilateral knees.

8.  Entitlement to service connection for a low back condition, claimed as secondary to degenerative joint disease of the bilateral knees.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 3, 2003 to December 4, 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge; a transcript of this hearing is associated with the claims folder.  From the date of the hearing, the record was held open for 30 days in order to allow for the submission of additional evidence for consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Board notes that the Veteran served in the Alabama National Guard prior to his active duty service from January 3, 2003 to December 4, 2003.  However, at the June 2011 Travel Board hearing, the Veteran stated that that the claimed disabilities were incurred in or aggravated by his active duty service in 2003.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service-connection) claims, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4). 

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or another service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

Consequently, for the reasons and bases discussed below, the Board must remand the claims on appeal.

Regarding the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the Veteran asserts that such conditions are due to constant noise exposure from generators, artillery fire, and explosions from a nearby tank line while on active duty without the use of hearing protection.  The Veteran's DD Form 214 shows that his military occupational specialty was an ammunition supervisor.  He testified that he initially became aware of his bilateral hearing loss and tinnitus during active service when he arrived at Incirlik Air Force Base in Turkey.  He stated that he was diagnosed with bilateral hearing loss by a physician upon undergoing his last physical in the Army reserves in St. Louis, Missouri.  Thereafter, he was allegedly sent to a hearing clinic in Birmingham, Alabama where diagnoses of bilateral hearing loss and tinnitus were confirmed.  He asserts that such conditions continued since his active duty service.  

However, review of the record reveals that the Veteran had a bilateral hearing loss disability for VA purposes as early as December 1979.  See 38 C.F.R. § 3.385.  Tinnitus was first noted in October 2003 when the Veteran reported ringing in his ears for 1 week prior.  Service treatment records show that the Veteran's civilian occupations prior to his active service in 2003 included employment as a police officer, a truck driver, construction work, and a trailer mechanic.  The last audiological examination prior to his active service is dated in July 2000.  On that occasion, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
3000
4000
Right Ear 
0
10
45
45
40
Left Ear 
5
25
65
60
60

The Veteran has not been afforded a VA examination regarding his claims for service connection for hearing loss and tinnitus.  However, there is some evidence that the Veteran's preexisting hearing loss may have been aggravated or permanently worsened due to active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  Accordingly, the Board finds that a VA examination is necessary to determine the severity of the Veteran's current hearing loss and tinnitus and to determine whether such are related to his active military service, to include whether there was aggravation of a preexisting bilateral hearing loss disability.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding a claimed eye disability, the Veteran testified that he noticed a decrease in vision during active service.  He stated that he has had the same glasses since he went to Germany because his vision started going bad, however, he later indicated that he saw an eye doctor approximately 2 years prior in the Hoover area who sent him to an unknown eye specialist who gave him eye drops.  With the exception of getting dirt and sand in his eyes while on active duty, an eye injury was denied.  

The Veteran's service treatment records show that he reported the use of eye glasses as early as 1971.  In June 1983, the scleral vessel in the left eye ruptured.  In July 1986, he was treated for possible conjunctivitis.  In July 2000, visual acuity in the right eye was 20/30 and visual acuity in the left eye was 20/25.  Near vision in the right eye was 20/30 and near vision in the left eye was 20/70.  A July 2000 private treatment record from the Total Eye Care Clinic shows prescriptions for glass lenses.  The Veteran has not been afforded a VA examination concerning his claim for service connection for an eye condition.  However, there is some evidence that the Veteran may have had persistent or recurrent symptoms of disability and the information or evidence indicates that the disability or symptoms may be associated with the Veteran's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  Accordingly, a VA examination is necessary to determine whether the Veteran has a current eye disability related to his military service, to include whether there was aggravation of a preexisting eye disability.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for service connection for sinusitis, the Veteran asserts that this condition began during active duty while staying in an old warehouse without finished concrete with 372 other people which caused a constant cloud of concrete dust in the air.  He stated that he was diagnosed with sinusitis upon arriving at Incrilik Air Force Base when he spiked a temperature if 104 degrees and had congestion and a cough which were treated with antibiotics and antihistamines.  He stated that he was told that it was due to inhalation of concrete dust.  Following discharge, he has reportedly continually self treated this condition with over the counter medications and with prescription medication that his friends shared with him, however, he denied any post-service medical treatment for sinus problems due to being unemployed and without medical insurance.  However, he subsequently reported going to two different clinics for treatment of his sinuses located in Helena, Alabama.  

The Veteran's service treatment records show that he reported a history of hay fever and sinusitis that rarely required use of medication upon examination in July 2000.  While on active duty in January 2003, he was treated with allergy medication for a 2 week history of a cough with congestion.  In October 2003, he received treatment for a sinus infection and he reported that this was the second occurrence within the past year.  He was diagnosed with sinusitis.  The Veteran has not been afforded a VA examination concerning his claim for service connection for sinusitis.  However, there is some evidence that the Veteran may have had persistent or recurrent symptoms of disability and the information or evidence indicates that the disability or symptoms may be associated with the Veteran's active service; but, the file does not contain sufficient medical evidence for VA to make a decision. Accordingly, the Board finds that a VA examination is necessary to determine whether the Veteran has a current sinusitis disability related to his military service, to include whether there was aggravation of a preexisting sinusitis disability.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding degenerative joint disease of the bilateral knees, the Veteran testified that he has had knee problems prior to active service, however, he asserts that his bilateral knee conditions were permanently worsened during service due to the amount of weight he carried while on active duty.  He stated that he had to carry his body armor, a weapon, a briefcase, laptop and other equipment which weighed about 150 pounds.  He stated that he had surgery prior to his active service in 2003 and he received treatment for knee complaints during service while in Turkey for additional knee problems.  He stated that he went to sick call in June 2003 because he was unable to walk.  He stated that he was referred to an orthopedic specialist who placed him on a permanent restricted physical profile for his knee(s).  The Veteran denied receiving any treatment for his knees following discharge because while working in construction, he was a dispatcher doing sedentary-type desk work.  He later reported seeking post-service treatment on a few occasions for his knees with Dr. Bronson, however, he stated that Dr. Bronson has since retired and he has been unable to obtain the associated treatment records.  He stated that the associated treatment was just a matter of icing his knees, taking pain medication, and resting.  He stated that Dr. Bronson did refer him to another doctor in the Helena area, however, to keep from having to make an appointment, he simply sought treatment at an unknown walk-in clinic when necessary.

Regarding the claims for service connection for low back and bilateral hip conditions, the Veteran testified that such conditions are related to his claimed bilateral knee disabilities.  He stated that his knees went out during service which caused him to overcompensate to carry the weight of his gear which resulted in hip and low back pain.  He stated that his hips hurt sometimes and they lock up and he is unable to move.  He reported treatment with Dr. Bronson who has since retired and at Prime Med.  He stated that he is unable to do any kind of manual labor and lifting.  

The Veteran's service treatment records are negative for any complaints, findings, or diagnoses pertaining to low back or bilateral hip pain.  However, they do show that he reportedly underwent surgery on his right knee in or around 1979 for cartilage/ligament repair by Dr. Nieman at University Hospital in Birmingham, Alabama.  In addition, he reported receiving surgical treatment of his left knee sometime between 1995 and August 1997 by Dr. G. at Shelby Baptist Hospital which research indicates may be located in Alabaster, Alabama.  During active service in June 2003, the Veteran sought treatment for pain in his right knee with physical activity.  Physical examination revealed decreased flexion and mild crepitus bilaterally.  There was increased pain with McMurray's testing but the knees were stable to Varus/Valgus stress.  The Veteran was diagnosed with degenerative joint disease of the bilateral knees and placed on a permanent limited physical profile.  The Veteran has not been afforded a VA examination concerning his claim for service connection for bilateral knee disorders or his claimed bilateral hip and low back conditions.  However, there is some evidence that the Veteran may have had persistent or recurrent symptoms of a bilateral knee disability which may have resulted in low back and bilateral hip pain and the information or evidence indicates that the disability or symptoms may be associated with the Veteran's active service; but, the file does not contain sufficient medical evidence for VA to make a decision. Accordingly, the Board finds that a VA examination is necessary to determine whether the Veteran has a bilateral knee disability related to his military service, to include whether there was aggravation of a preexisting bilateral knee disability, and if so, whether such disability has resulted in bilateral hip or low back disabilities.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, additional development should be taken upon remand to determine whether there are any additional outstanding treatment records as alluded to by the Veteran at the June 2011 Travel Board hearing which have not yet been associated with the record.  The law provides that VA shall make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103(A)(b)(1).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Similarly, as previously stated, it appears that the Veteran was employed as a police officer from in or around April 1976 to at least June 1995.  Accordingly, it is likely that there may be outstanding occupational treatment records and/or physical evaluations that may contain incidental findings for some or all of the claimed disabilities on appeal.  Accordingly, if possible, any occupational treatment records should be requested and obtained from the Veteran's employer while working as a police officer.

Finally, the Board notes that at the June 2011 hearing, the Veteran was requested to obtain and submit lay statements from family and friends in attempts to link the claimed disabilities to his active duty service in 2003.  He was also requested to obtain and submit statements from any treatment providers who have treated him for the claimed disabilities since 2003 and who may be able to link the claimed conditions to any occurrence of his military service.  The record was held open for 30 days.  The Veteran was instructed to call his representative if he needed more than a 30 day extension.  However, no additional evidence has been received.  The Board notes that VA's duty to assist is not a " one-way street," and that a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran's assistance in obtaining any records of pertinent treatment for the claimed disabilities not currently on file, to include the following:  records pertaining to treatment of sinusitis at a clinic located in Helena, Alabama; treatment received at a hearing clinic in Birmingham, Alabama upon separation from reserve service; treatment received for an eye condition at a eye clinic and with a specialist in Hoover, Alabama two years prior to the June 2011 hearing; treatment records from Prime Med for complaints of bilateral hip and low back pain; treatment records and operation reports from Dr. Neiman and from the University Hospital located in Birmingham, Alabama pertaining to any treatment received for a right knee condition in or around 1979; and any treatment records and operation reports from Dr. G. and from Shelby Baptist Hospital which may be located in Alabaster, Alabama pertaining to any treatment received for a left knee condition in or around 1995 through August 1997.  

In addition, request that the Veteran identify his employer and the dates of employment while employed as a police officer.  Any associated occupational treatment reports and physical evaluations should be obtained and associated with the claims folder.

The Appellant should be requested to identify any pertinent treatment and provide release forms as needed.

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA audiology examination by an examiner with the appropriate expertise.  After reviewing the claims file, examining the Veteran, and conducting audiometric testing of both ears, the examiner should offer opinions as to each of the following questions: 

a.  Did the Veteran's pre-service bilateral hearing loss undergo any increase in severity during service?  If so, please describe the nature of the increase.  If not, please so indicate.  As possible, please include a discussion of whether they type of hearing impairment demonstrated would likely undergo an increase in pathology, or whether once treated it would be static in nature. 

b.  If it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss underwent a permanent increase in severity during active service, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that any such increase in severity was due to the natural progress of the condition? 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, specifically addressing the questions posed above. 

If the examiner is unable to formulate an opinion without resorting to speculation, the examiner should thoroughly explain why an opinion cannot be rendered. 

3.  Schedule the Veteran for a VA eye examination by an examiner with the appropriate expertise.  After reviewing the claims file, examining the Veteran, and conducting any testing deemed necessary, the examiner should offer opinions as to each of the following questions: 

a.  Is there clear and unmistakable evidence the Veteran had an eye condition when entering service and, if so, whether there also is clear and unmistakable evidence that any pre-existing eye condition was not made chronically worse beyond its natural progression during or by his service?

b.  If, on the other hand, it is determined that any diagnosed eye condition did not clearly and unmistakably pre-exist service, then the examiner should opine as to whether it is at least as likely as not that the diagnosed eye condition initially manifested during service or is otherwise any incident of the Veteran's active service, to include irritation from dust and sand particles during active service.

4.  Schedule the Veteran for a VA sinus examination by an examiner with the appropriate expertise.  After reviewing the claims file, examining the Veteran, and conducting any testing deemed necessary, the examiner should offer opinions as to each of the following questions: 

a.  Is there clear and unmistakable evidence the Veteran had sinusitis when entering service and, if so, whether there also is clear and unmistakable evidence that any pre-existing disorder was not made chronically worse beyond its natural progression during or by his service?

b.  If, on the other hand, it is determined that any diagnosed sinusitis did not clearly and unmistakably pre-exist service, then the examiner should opine as to whether it is at least as likely as not that sinusitis initially manifested during service or is otherwise related to any incident of service, to include exposure to dust clouds during service.

5.  Schedule the Veteran for a VA Joints examination with an examiner of appropriate expertise to determine the nature and etiology of any left and right knee, left and right hip and low back conditions diagnosed on examination.  After reviewing the claims file, examining the Veteran, and conducting any tests deemed necessary, the examiner should offer opinions as to each of the following questions:

a.  With respect to the claimed knee disorders, is there clear and unmistakable evidence the Veteran had a left, right, or bilateral knee disorder (or at least associated symptoms) when entering service and, if so, whether there also is clear and unmistakable evidence that any pre-existing disorder was not made chronically worse beyond its natural progression during or by his service. 

b.  If, on the other hand, it is determined that any diagnosed knee disorder(s) did not pre-exists service, then the examiner should opine as to whether it is at least as likely as not that any knee disorder initially manifested during service or is otherwise related to any incident of military service, to include carrying around heavy gear during service.

c.  If it is determined the Veteran has a left, right or bilateral knee disability linked to his military service - either aggravated by it (if pre-existing) or initially manifested during service, then the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed bilateral hip or low back disability is proximately due to, the result of, or is chronically aggravated by the knee disability.  

d.  Should the examiner determine the Veteran has a bilateral hip or low back disability that is not likely proximately due to, the result of, or chronically aggravated by any diagnosed knee disability, the examiner should also provide an opinion as to whether it is at least as likely as not that any diagnosed bilateral hip or low back disability is directly related to the Veteran's military service, to include his complaints of carrying heavy equipment during service.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

"Clear and unmistakable evidence", in comparison, is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

The examiner should discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the record. 

The claims file, including a complete copy of this remand, must be made available to the examiner(s) for review of the Veteran's pertinent medical and other history. 

6.  To help avoid future remand, ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completion of the above and any additional notice or development deemed necessary, readjudicate the claims, to include a review of all additional evidence.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


